Citation Nr: 0923985	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for swelling and 
enlargement (edema) of the feet and ankles, to include as 
secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for swelling of the 
arms, hands and fingers. 

3.  Entitlement to an increased rating for diabetic 
retinopathy with loss of vision and deteriorating left eye. 

4.  Entitlement to an increased rating for impotence, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied the benefits sought on appeal.  In May 
2008, the Board returned the case for additional development, 
and the case was subsequently returned to the Board for 
further appellate review.

The Board notes that the Veteran indicated at the hearing 
that he thought the issue of entitlement to individual 
unemployability was in appellate status.  At the hearing the 
Board afforded the Veteran the opportunity to address the 
issue of individual unemployability with the understanding 
that it may not be in appellate status.  Further review of 
the record shows that the December 2006 rating decision 
denied the Veteran's claim for individual unemployability.  
At no time afterwards did the Veteran express his 
disagreement.  As such, this matter is not before the Board 
because it has not been prepared for appellate review.  
However, the Board construes the Veteran's testimony as an 
informal claim for individual unemployability and refers the 
issue to the RO for appropriate action. 

The issue of service connection for swelling and enlargement 
(edema) of the feet and ankles, to include as secondary to 
diabetes mellitus, type II is addressed in the REMAND portion 
of the decision below.


FINDING OF FACT

In a May 2009 statement the Veteran withdrew his appeal for 
the issues of service connection for swelling of the arms, 
hands and fingers, an increased rating for impotence, and an 
increased rating for diabetic retinopathy with loss of vision 
and deteriorating left eye.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claims for service connection for 
swelling of the arms, hands and fingers, increased rating for 
impotence, and increased rating for diabetic retinopathy with 
loss of vision and deteriorating left eye have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2009 statement the Veteran requested to withdraw his 
appeal for service connection for swelling of the arms, hands 
and fingers; increased rating for impotence; and increased 
rating for diabetic retinopathy with loss of vision and 
deteriorating left eye. 

As the Veteran withdrew his appeal as to the issues of 
service connection for swelling of the arms, hands and 
fingers; an increased rating for impotence; and an increased 
rating for diabetic retinopathy with loss of vision and 
deteriorating left eye, there remains no allegations of error 
of fact or law for appellate consideration.  The Board 
therefore has no jurisdiction to review these issues.


ORDER

The claim for service connection for swelling of the arms, 
hands and fingers is dismissed. 

The claim for an increased rating for impotence, currently 
evaluated as noncompensable, is dismissed. 

The claim for an increased rating for diabetic retinopathy 
with loss of vision and deteriorating left eye, is dismissed. 



REMAND

A preliminary review of the record with respect to the issue 
of service connection for swelling and enlargement (edema) of 
the feet and ankles, to include as secondary to his service 
connected diabetes mellitus, discloses a need for further 
development prior to final appellate review.  In this regard, 
it appears that there are additional relevant, private 
medical records that have not been associated with the claims 
file and that there is insufficient medical evidence to 
decide the claim.

With respect to the private medical records, there is a 
statement from Michael L. Cutolo, D.P.M., which relates that 
the Veteran had been under his care since May 2005 and a 
statement from Dwayne M. Aboud, M.D., which relates that the 
Veteran had been under his care since 1996.  However, it does 
not appear that actual records of treatment have been 
obtained, and such records are relevant since both statements 
make reference to edema.  The Board is of the opinion that an 
attempt should be made to obtain these private medical 
records.

The Board would also observe that the Veteran also receives 
treatment from the VA at the El Paso Outpatient Clinic and 
the date of the last treatment records associated with the 
claims file is September 2007.  As such, there are likely 
additional VA treatment records that should be obtained and 
associated with the claims file.

Lastly, and most significantly, the Board is of the opinion 
that there is insufficient medical evidence to decide the 
claim.  In this regard, following the July 2006 VA 
examination the Veteran was diagnosed with intermittent 
edema, which the examiner opined was most likely from 
dependent edema from being overweight.  However, in an April 
2009 letter Dr. Aboud, opined that the Veteran has 
experienced edema for five years and it has increased with 
time due to diabetes.  The Board finds the question of 
whether the Veteran's edema is aggravated by his service 
connected diabetes has not been adequately addressed.

The Board would also observe that the Veteran testified at 
the Board hearing that after his July 2006 VA examination he 
had had bariatric surgery and had lost 122 pounds.  He 
contends that his current edema is due to his diabetes 
mellitus, not due to his weight, as he has lost a significant 
amount of weight and he still has edema. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a). 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Based on the Veteran's assertion that he has lost a 
significant amount of weight and due to contrasting reports 
of the relationship between edema and diabetes mellitus, 
particularly whether the Veteran's diabetes could have 
aggravated his edema, additional development is necessary. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  After obtaining the necessary 
authorizations from the Veteran, the 
RO/AMC should obtain and associate with 
the claims file records of treatment the 
Veteran received from Michael L. Cutolo, 
D.P.M. since May 2005, and from Dwayne M. 
Aboud, M.D., since 1996.

2.  The RO/AMC should obtain and 
associate with the claims file records of 
VA treatment the Veteran received from 
the El Paso Outpatient Clinic since 
September 14, 2007.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the Veteran should be afforded 
an examination of his lower extremities 
to determine the nature and etiology of 
any swelling and enlargement (edema) of 
the feet and ankles.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following the examination and review the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's current swelling and 
enlargement (edema) of the feet and 
ankles, if any, is in any way related to 
service.  The examiner should also offer 
comments as to whether there is any 
relationship between the Veteran's 
service-connected diabetes mellitus and 
any current swelling and enlargement 
(edema) of the feet and ankles.  The 
examiner should specifically indicate 
whether any edema present is caused by 
the Veteran's diabetes mellitus, and if 
not whether the Veteran's service-
connected diabetes mellitus aggravates 
(chronically worsens or increases the 
severity) any current swelling and 
enlargement (edema) of the feet and 
ankles, and if so, what level of 
disability is attributable to 
aggravation.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


